Exhibit 10.1

FOURTH AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

This Fourth Amendment to Loan and Security Agreement (this “Amendment”) is
entered into as of July 31, 2019, by and between PACIFIC WESTERN BANK, a
California state chartered bank (“Bank”), and UNUM THERAPEUTICS INC.
(“Borrower”).

RECITALS

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of January 19, 2017 (as amended from time to time, the “Agreement”). The
parties desire to amend the Agreement in accordance with the terms of this
Amendment.

NOW, THEREFORE, the parties agree as follows:

 

1)

Section 6.6 of the Agreement is hereby amended and restated, as follows:

6.6 Primary Depository. Borrower shall at all times maintain at least the lesser
of $50,000,000 or substantially all of its cash in depository and operating
accounts with Bank or its Affiliates. Without limitation of the foregoing, of
the foregoing cash balances maintained with Bank and its Affiliates, (i) until
the Term Loan has been funded in accordance with Section 2.1(b)(i), Borrower
shall maintain at least the lesser of $50,000,000 or substantially all cash in
accounts with Bank, and (ii) after the Term Loan has been funded in accordance
with Section 2.1(b)(i), Borrower shall maintain at least the lesser of
$15,000,000 or substantially all of the foregoing cash balance in accounts with
Bank. Borrower may maintain any excess amounts with other financial
institutions, provided that Borrower, Bank, and any such financial institution
shall have entered into an account control agreement with respect to any such
accounts, in form and substance satisfactory to Bank. Notwithstanding the above,
(x) Borrower may maintain the Silicon Valley Bank Cash Collateral Account at
Silicon Valley Bank provided that the balance does not exceed $1,255,400 at any
time, (y) Borrower may maintain an aggregate amount not to exceed $10,000,000 in
its operating account held at Silicon Valley Bank until September 29, 2019,
after which all cash in any accounts held at Silicon Valley Bank, unless
otherwise permitted herein, shall be transferred to Bank, and (z) Borrower may
maintain a collateral account at Silicon Valley Bank with an amount not
exceeding $250,000 at any time to secure reimbursement obligations under
corporate credit cards. For the avoidance of doubt, no account control
agreements in favor of Bank shall be required with respect to any accounts
permitted under these clauses (x), (y) and (z). Borrower may transfer cash to
the MSC Subsidiary so long as the MSC Investment Conditions have been met.

 

2)

A new subsection (n) is hereby added to the defined term “Permitted
Indebtedness” in Exhibit A to the Agreement, as follows:

(n) Indebtedness not to exceed $250,000 in the aggregate outstanding at any time
arising under a credit card facility provided by Silicon Valley Bank.



--------------------------------------------------------------------------------

3)

A new subsection (m) is hereby added to the defined term “Permitted Liens” in
Exhibit A to the Agreement, as follows:

(m) Liens on Cash in a collateral account with Silicon Valley Bank in an amount
not to exceed $250,000 at any time securing reimbursement obligations under a
credit card facility provided by Silicon Valley Bank.

 

4)

Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof. Borrower
ratifies and reaffirms the continuing effectiveness of all agreements entered
into in connection with the Agreement.

 

5)

Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct as of the date of this
Amendment.

 

6)

This Amendment may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one
instrument.

 

7)

As a condition to the effectiveness of this Amendment, Bank shall have received,
in form and substance satisfactory to Bank, the following:

 

  a)

this Amendment, duly executed by Borrower;

 

  b)

payment of all Bank Expenses, including Bank’s expenses for the documentation of
this amendment and any related documents, and any UCC, good standing or
intellectual property search or filing fees, which may be debited from any of
Borrower’s accounts; and

 

  c)

such other documents and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

UNUM THERAPEUTICS INC.    PACIFIC WESTERN BANK By:   

/s/ Charles Wilson

   By:   

/s/ Joseph Holmes Dague

Name:    Charles Wilson    Name:    Joseph Holmes Dague Title:    President and
CEO    Title:    Senior Vice President

[Signature Page to Fourth Amendment to Loan and Security Agreement]